     CASE 0:19-cv-02322-DSD-TNL Document 27 Filed 12/11/19 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA
                      Civil No. 19-2322(DSD/TNL)


Laura Loomer,

                  Plaintiff,                         ORDER

v.

Rashida Harbi Tlaib,


                  Defendant.



     This matter is before the court upon plaintiff Laura Loomer’s

request to appear telephonically with of counsel or to stay oral

argument on defendant Rashida Harbi Tlaib’s motion to dismiss.

Loomer made this request just two days before oral argument on

Tlaib’s motion to dismiss was scheduled to be heard.

     Loomer argues that she should not be required to attend the

hearing because she fears for her safety in Minnesota.            She also

argues that she has been unable to secure local counsel, which

would allow her “of counsel” Larry Klayman to appear pro hac vice,

because of unspecified conduct by Tlaib.        She provides no credible

basis for her beliefs and an insufficient basis for her late

request.     In   reviewing    the   request,   however,   the   court   has

determined that the parties’ written submissions on the motion to

dismiss are complete and thorough, and that oral argument is not

necessary for the court to resolve the motion.
    CASE 0:19-cv-02322-DSD-TNL Document 27 Filed 12/11/19 Page 2 of 2



     Accordingly,    based    upon   all   the   files,   records,      and

proceedings herein, IT IS HEREBY ORDERED that:

     1.      Plaintiff’s request to appear telephonically with of

counselor to stay oral argument on defendant’s motion to dismiss

is denied;

     2.      The hearing on the motion to dismiss scheduled for

December 12, 2019, at 10:00 a.m. is cancelled; and

     3.      The court will issue a ruling based on the parties’

written submissions.




Dated:    December 11, 2019          /s David S. Doty         __
                                     David S. Doty, Judge
                                     United States District Court




                                     2
